Citation Nr: 1640351	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  08-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to an evaluation in excess of 10 percent for right knee limitation of extension prior to December 14, 2010.

4.  Entitlement to an evaluation in excess of 30 percent for right knee limitation of extension on and after December 14, 2010.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1979 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from March 2007, February 2008, April 2009, and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In November 2015, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).

In December 2015, the Board reopened the claim for service connection for a right ankle disorder and remanded that issue, along with the other issues on appeal, to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In April 2015, the Veteran applied for Chapter 31 vocational rehabilitation benefits.  These records may be relevant to his current appeal; therefore, a remand is needed so that an attempt can be made to obtain them.  

The Veteran has contended that his current right ankle disorder is related to his military service.  His service treatment records reflect that he stepped in a hole and twisted his right ankle in May 1978.  The diagnosis was second degree sprain.  Later that month, in May 1978, the Veteran fractured the cuboid bone in his left ankle.  He is service connected for residuals of the injury to his left ankle/foot, but is seeking service connection for residuals of the right ankle injury.

In its December 2015 remand, the Board requested that the AOJ schedule the Veteran for a VA examination to assess the nature and etiology of any right ankle disorder that might be present.  A VA examination was conducted in January 2016.  The examiner noted that the Veteran stated that he sustained a navicular fracture to his right ankle/foot, but that his service treatment records indicated that the navicular fracture was to the left foot.  The examiner stated that the Veteran did not complain of any left foot or ankle pain at that time.  In February 2016, the examiner opined that the Veteran's claimed right ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness because he never had any injury, condition, or diagnosis associated with the right ankle.  As noted above, however, the Veteran sustained a right ankle sprain during service.  Therefore, the examiner's opinion is based on an inaccurate factual premise and remand is required for another VA examination and medical opinion.  

Regarding the Veteran's claim for an increased rating for a right knee disability, a VA examination was conducted in March 2016.  At that examination, the Veteran indicated that he could not bend his knees at all and no range of motion testing was done.  The examiner noted, however, that, at another time during the conversation, the Veteran was talking about driving up to the examination in his case.  As the Veteran was listed as being 6 feet tall, the examiner questioned his ability to drive if he could not bend either knee.  The examiner indicated that there was no evidence of pain on weight bearing, and no localized tenderness or pain on palpation of the joint.  

The Board notes that during an earlier December 2010 VA examination the Veteran had an altered gait, but that when he was observed outside, he no longer exhibited the gait alteration.  The Board notes VA treatment records indicate that he had full range of motion of the right knee in October 2010 and May 2013.  More recently, a January 2015 VA physical therapy record indicates that range of motion of the right knee was limited to 2 degrees of extension and to 115 of flexion.  

Giving the Veteran the benefit of the doubt, see 38 U.S.C. § 5107(b), notwithstanding the inconsistent presentation of symptomatology on past examinations, the Board finds that another VA examination is needed to accurately assess the severity of the Veteran's service-connected right knee limitation of extension.  The Veteran is reminded of his duty to cooperate with VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).

In addition, the Board notes that the United States Court of Appeals for Veterans Claims recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 at *8-9 (Vet. App. July 5, 2016).  Therefore, the Board finds that another VA examination is also needed to address these factors.

With regard to the Veteran's claim for TDIU, this issue is inextricably intertwined with his service connection and increased rating claims.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error).  The Board also finds that a social and industrial survey would be helpful to ascertain the current impact of the Veteran's service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ankle, right shoulder, and right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Denver, Cheyenne, and Sheridan VA Medical Centers. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his current right ankle disorder was incurred in military service.  His service treatment records show that he twisted his right ankle and was diagnosed with a second degree sprain in May 1978.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of right ankle pain, the examiner should identify all current right ankle disorders.  In so doing, the examiner should address the prior diagnoses and findings of gout (see, September 1994 and September 2001 VA examinations), and traumatic arthritis (see, December 2015 VA treatment record), along with negative X-ray findings in February 2014 (see, private medical records from North Colorado Health Alliance).  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or that the disorder is otherwise causally or etiologically related to his active service, to include any symptomatology or injury therein.  

If arthritis if found, the examiner should also opine as to whether it is at least as likely as not that arthritis manifested within one year of separation from service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected right knee limitation of extension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee limitation of extension.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee limitation of extension.  In particular, the examiner should test the range of motion of the right knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
	
5.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  If another VA examination or medical opinion is needed to make a determination on the Veteran's claimed right shoulder disorder, one should be obtained.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




